Application by the appellant for a writ of error corana nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 4, 1995 (People v Baum, 222 AD2d 444), affirming a judgment of the County Court, Nassau County, rendered December 8, 1992.
Ordered that the application is denied.
The appellant has -failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Friedmann, McGinity and H. Miller, JJ., concur.